152 S.E.2d 192 (1967)
269 N.C. 287
STATE
v.
Thomas INMAN.
No. 10.
Supreme Court of North Carolina.
January 20, 1967.
*195 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. George A. Goodwyn, for the State.
Ferguson & Haire, Waynesville, for defendant.
PER CURIAM.
The sole question presented for decision is: Did the trial court err in holding that defendant had been fully apprised of his constitutional rights and that his statements to officers were made voluntarily and with understanding?
The case of Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, relates to cases tried after 13 June 1966. The trial of this case commenced at the July Session 1966 of Haywood Superior Court. The Miranda case spelled out certain "safeguards" to be used in the interrogatory process. "These safeguards were stated to be (1) advice in unequivocal terms that the prisoner has the right to remain silent; (2) the explanation that anything said can and will be used against him in court; (3) clear information to the prisoner that he has the right to consult with a lawyer and to have the lawyer with him during interrogation; and (4) warning that `if he is indigent a lawyer will be appointed to represent him.'" State v. Gray, 268 N.C. 69, 150 S.E.2d 1.
The procedure to be followed by the trial judge in determining whether evidence of defendant's statements should be given in the presence of the jury is clearly set out in State v. Gray, supra, where Lake, J., speaking for the Court, said:
"When the State proposes to offer in evidence the defendant's confession or admission, and the defendant objects, the proper procedure is for the trial judge to excuse the jury and, in its absence, hear the evidence, both that of the State and that of the defendant, upon the question of the voluntariness of the statement. In the light of such evidence and of his observation of the demeanor of the witnesses, the judge must resolve the question of whether the defendant, if he made the statement, made it voluntarily and with understanding. State v. Barnes, supra (264 N.C. 517, 142 S.E.2d 344); State v. Outing, supra (255 N.C. 468, 121 S.E.2d 847); State v. Rogers, supra (233 N.C. 390, 64 S.E.2d 572, 28 A.L.R.2d 1104). The trial judge should make findings of fact with reference to this question and incorporate those findings in the record. Such findings of fact, so made by the trial judge, are conclusive if they are supported by competent evidence in the record. No reviewing court may properly set aside or modify those findings if so supported by competent evidence in the record."
The defendant first made the statements complained of to the Sheriff of Haywood County when no custodial or even interrogatory relationship existed. Other statements were made while in custody after "adequate protective devices [were] employed to dispel the compulsion inherent in custodial surroundings." Miranda v. State of Arizona, supra.
There is plenary competent evidence in this record to support the trial judge's findings of fact that defendant made the statements voluntarily and with understanding.
No error.